                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 VICTORIA GREEN,
 as Administrator of the Estate of
 Craigory Green,

                       Plaintiff,                  Case No. 20-cv-00463-SPM

 v.

 STEVEN MEEKS, et al.,

                       Defendants.

                             MEMORANDUM AND ORDER
MCGLYNN, District Judge:

        This matter is before the Court on motions to reconsider filed by Defendants (Docs. 127,

128) and a motion requesting a deadline for ESI production filed by Plaintiff. (Doc. 143). A hearing

was held on the motions on July 6, 2021. For the following reasons, the motions to reconsidered

are denied and the motion for a deadline regarding ESI production is granted.

                                          BACKGROUND

       Plaintiff is proceeding with constitutional and state law claims against Defendants for

failing to provide Craigory Green proper medical care or access to medical care for his liver

condition, primary sclerosing cholangitis (“PSC”), which ultimately resulted in his death. (Doc.

90).

       On August 5, 2020, a scheduling conference was conducted, and the parties were given

two weeks to submit a joint proposed ESI protocol. On August 20, 2020, Plaintiff filed a motion

for entry of an ESI protocol along with a proposed discovery plan for electronically stored

information. (Doc. 96). Defendants Meeks, Walls, and Mears-Attig (“IDOC Defendants”) and

Defendants Wexford Health Sources, Inc., Siddiqui, Shah, Moldenhauer, and Zimmer (“Wexford

                                           Page 1 of 9
Defendants”) filed objections. The Court granted the motion in part, finding that Defendants had

not provided sufficient information to support the contention that the proposed terms were likely

to yield numerous irrelevant documents. (Doc. 122). The Court also ruled that it was satisfied that

the protected health information of non-parties was sufficiently protected from unauthorized

disclosure by the Qualified Protective Order Pursuant to HIPAA. The proposed ESI protocol was

adopted with modifications to the “safety valve” provision. Search terms used that resulted in the

identification of over 5,000 documents, rather than 20,000 documents, triggered a review by the

parties. The Court further noted that it would remain open to a motion for reconsideration of its

Order. Defendants subsequently filed the pending motions to reconsider.

                                   MOTIONS TO RECONSIDER

I. Wexford Defendants

        In their motion, the Wexford Defendants inform the Court that since the adoption of the

ESI Protocol, they have enlisted Wexford information technology staff to begin initial searches.

(Doc. 127). Initial searches have demonstrated that the current ESI Protocol will require Wexford

Health Sources, Inc. and counsel to spend vast amounts of time and human effort to sift through

information on thousands of inmates with no connection to this litigation. The Wexford

Defendants argue that the time spent on those irrelevant and non-responsive documents does not

advance the interests of Plaintiff or justice and will amount to a crushing expense for Defendants.

As an example of the volumes of documents that would be produced under the ESI Protocol, the

Wexford Defendants provide that initial searches using the search terms GREEN and LIVER

netted over 80,000 files, TRANSPLANT netted over 62,000 files, UTILIZATION

MANAGEMENT and SCHEDUL netted over 26,000 files, LIVER and CARBONDALE netted

over 26,000 files, and 7.6 and WEXFORD netted over 43,000 filed. While a search of emails and

electronically stored documents containing the terms CRAIGORY, CRAIGORY GREEN, and
                                          Page 2 of 9
M31534 only resulted in 1700 emails and electronic documents. The Wexford Defendants argue

that these numbers give an indication of the large results yielded when the search terms are not

limited in scope to the decedent, Craigory Green. They ask the Court to order the parties to confer

and propose amended search terms for the ESI Protocol that further narrow the scope of the

searches. Specifically, they put forth as a proposed measure that the each of the searches (e.g.

GREEN and LIVER being one search) that will yield over 5,000 files should be narrowed so that

the documents that will be reviewed for the search term, as modified, will not exceed 5,000 files.

        The Wexford Defendants further argue that the ESI Protocol requires the disclosure of a

significant amount of non-party protected health information. (Doc. 132). 1 As an example, many

of the documents that have already been produced to Plaintiff are spreadsheets that contain only

one entry regarding the decedent and the information for hundreds, and in some cases thousands,

of other inmates. They argue that Plaintiff’s claims pertain to “a niche of medical care―the

monitoring of and diagnosis of a liver condition that requires a transplant, at Menard Correctional

Center.” (Id. at p. 4). As such, a broad exposure of protected health information of other inmates

with conditions that do not pertain to the treatment of maladies of the liver would not advance the

resolution of this case. The Wexford Defendants ask the Court to limit the amount of non-party

protected health information that would be exposed. They request that for documents containing

non-party protected health information, they only be ordered to disclose information on inmates

who were diagnosed with liver diseases at Menard Correctional Center from the date when Green

arrived until his death.

II. IDOC Defendants

        Since filing the motion to reconsider, the IDOC Defendants have conferred with Plaintiff,


1
  The Wexford Defendants were granted leave to supplement the motion for reconsideration with additional arguments
regarding the unnecessary disclosure of HIPAA protected health information. (See Doc. 144).
                                                 Page 3 of 9
and the parties agreed that Defense Counsel for the IDOC Defendants would review all of the

emails containing Green’s name and twelve search terms (see Doc. 128-1, lines 1-12), as well as

a few other specific terms, including PRIMARY SCLEROSING CHOLINGITIS, PSC, and

LIVER FAILURE. (Doc. 128). The parties also agreed that Defense Counsel would review a 10

percent subset or sample of any other searches that resulted in over 500 emails.

         The IDOC Defendants argue that even with this agreement, the number of emails to review

is voluminous. The searches using the search terms in the ESI Protocol have yielded approximately

21,676 emails, 2 and the parties are still in disagreement over the implementation of the “safety

valve” provision. 3 Although none of the individual search terms have resulted in over 5,000 emails

or documents on their own, it is the position of the IDOC Defendants that this “safety valve”

provision applies to documents generated by all forty search terms collectively, rather than 5,000

documents per each search term. The searches are excessive and overbroad and are therefore

unlikely to produce responsive results for this case. They ask the Court to limit the ESI searches

by excluding some of the overly broad search terms from its review and determine the amount of

sampling that needs to occur in this case.

         The IDOC Defendants also reassert their previous arguments regarding the disclosure of

personal identifying information of non-parties. They request the Court to limit disclosure of the

individually identifiable health information from the protected health information of any current

and former IDOC inmate, other than the Green, through redaction of certain personal information.




2
  According to the parties, this list of emails is not “de-duplicated―meaning that an email sent to tow custodians will
be counted twice even though the two emails are identical―and does not contain unique hits―meaning that an email
containing two search terms will be counted twice on the hit list.” (Doc. 130, p. 3; Doc. 128, p. 5).
3
  As amended by the Court, the safety valve provision of the ESI Protocol provides, “In the event the ESI search using
search terms results in the identification of over 5,000 documents, Defendants’ counsel will notify Plaintiff’s counsel
and will conduct a review of a subset of documents to determine the percentage of relevant documents found by the
search terms.” (Doc. 122, p. 3).
                                                   Page 4 of 9
III. Plaintiff’s Response in Opposition

       Plaintiff argues that reconsideration is not necessary because through meet-and-confer

conferences Defendants have already obtained the relief they seek. (Doc. 130). As to the IDOC

Defendants, the parties agreed to the following:

   •   Defense Counsel would review emails with search terms that yielded less than 500 emails,
       and emails that contained the search term “liver failure” in their entirety and produce
       responsive documents; and

   •   Emails collected through all other search terms would be sampled, with Defense Counsel
       reviewing a random 10 percent sample to determine a responsiveness rate.

The parties agreed that Defense Counsel would have sixty days to complete the review. Defense

Counsel further agreed to inquire on whether the IDOC Defendants saved any documents onto

their local hard drives that required a further search.

       As to the Wexford Defendants, when the parties met and conferred, Plaintiff acknowledged

that further discussions and attempts to narrow the search would be required. Defense Counsel

expressed the desire to wait to discuss narrowing the search terms until a full report of the number

of documents yielded by the search terms was generated (i.e. “hit list”). As of March 2, 2021,

Plaintiff had not heard from the Wexford Defendants.

                          MOTION FOR DEADLINE OF ESI PRODUCTION

       In addition to disagreements over the scope of ESI production, there is also a dispute

between Plaintiff and the IDOC Defendants over the deadline for production. After the Court

adopted the ESI Protocol, Plaintiff and the IDOC Defendants agreed on the deadline of April 15,

2021, to complete an initial review and sampling of the emails. (Doc. 143). On April 12, 2021,

Defense Counsel informed Plaintiff that the servers of the Illinois Attorney General’s Office had

been compromised and that the IDOC Defendants could not meet the April 15 deadline for

production. (Doc. 147, p. 1). Plaintiff agreed to allow Defense Counsel an additional three weeks

                                            Page 5 of 9
to determine whether access to their servers could be restored relatively promptly or whether the

Attorney General’s Office could develop an alternative plan to litigate, notwithstanding their

server issue. More extensions were agreed to, and on June 4, 2021, the parties conferred and

Defense Counsel reported that the servers remained inaccessible and that there was no known

timeline when access to the servers would be restored. Defense Counsel confirmed that the IDOC

servers and the servers of the Department of Information and Technology, the agency who houses

the ESI subject to the ESI Protocol, were not affected. Defense Counsel declined to consider or

propose alternative plans for moving forward with ESI discovery. Plaintiff asks the Court to

impose a deadline for the IDOC Defendants’ production and sampling of ESI.

       The IDOC Defendants argue that the cost of another ESI search would be unduly

burdensome. (Doc. 147). Their network will be restored at some point in time and Defense Counsel

will be able to resume review of the ESI production in this case. They ask for the Court to deny

Plaintiff’s motion and allow them to update the Court in thirty days regarding their ability to

continue the review of ESI discovery.

                                            ANALYSIS

       Under Rule 54(b) of the Federal Rules of Civil Procedure, the Court may revise any order

adjudicating fewer than all the claims at any time before the entry of judgment adjudicating all the

claims and the rights and liabilities of all the parties. Motions to reconsider an order under Rule

54(b) are judged largely by the same standards as motions to alter or amend a judgment under Rule

59(e), “to correct manifest errors of law or fact or to present newly discovered evidence.” Rothwell

Cotton Co. v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987) (citation omitted).

“Reconsideration is not an appropriate forum for rehashing previously rejected arguments or

arguing matters that could have been heard during the pendency of the previous motion.” Caisse

Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1270 (7th Cir. 1996). See also
                                           Page 6 of 9
Ahmed v. Ashcroft, 388 F. 3d 247, 249 (7th Cir. 2004).

       For material to be discoverable, it must be both relevant and proportional to the needs of

the case. Under Rule 26 of the Federal Rules of Civil Procedure:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant to
       any party’s claim or defense and proportional to the needs of the case, considering
       the importance of the issues at stake in the action, the amount in controversy, the
       parties’ relative access to relevant information, the parties’ resources, the
       importance of the discovery in resolving the issues, and whether the burden or
       expense of the proposed discovery outweighs its likely benefit.

FED. R. CIV. P. 26(b)(1). The term “relevant” for the purposes of discovery is construed broadly to

encompass “any matter that bears on, or that reasonably could lead to other matter that could bear

on, any issues that is or may be in the case. Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351

(1978) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)). “The party opposing discovery has

the burden of proving that the requested discovery should be disallowed.” Peppers v. Credit One

Bank, N.A., No. 17-2190, 2018 WL 8244003, at *2 (C.D. Ill. Dec. 21, 2018) (citations omitted).

       For the reasons stated on the record, the Court finds that there is no need to reconsider the

Order adopting the ESI Protocol at this time. The parties continue to work together, and they have

not reached an impasse in their discovery discussions requiring Court interference. Specifically,

the IDOC Defendants and Plaintiff have already agreed to a workable arrangement of deciding

which search term results would be reviewed in full and which search term results would require

review of a random 10 percent sampling to determine a responsive rate. (See Exhibit A, Doc. 143-

1, p. 2). Although the Court agrees that some terms such as TRANSPLANT very well may yield

a number of irrelevant results, under the current arrangement between the IDOC Defendants and

Plaintiff, Defense Counsel is required to review only a 10 percent sample of the results produced

by this term and others that yield high results. This seems a very workable arrangement for the

production of relevant ESI from the IDOC Defendants.

                                          Page 7 of 9
       Likewise, as for to ESI in the possession of Wexford, Plaintiff expresses a willingness to

continue working with the Wexford Defendants to reach a compromise on production of

information so that the ESI discovery process will not be unduly burdensome or result in the

production of voluminous irrelevant documents. The Court does not have enough information to

make a determination as to the Wexford Defendants’ arguments that the search terms are overly

broad and would produce an unwieldly number of irrelevant documents that are disproportionate

to the needs of this case, and as long as the parties continue to make headway, the Court sees no

reason to intervene and reconsider the ESI Protocol.

       As to the arguments raised by all Defendants regarding the disclosure of the protected

health information of non-parties, the Qualified Protective Order entered pursuant to the Health

Information Portability and Accountability Act (“HIPAA”) (Doc. 28) adequately protects the

health information of non-parties from unauthorized disclosure. See Haywood v. Wexford Health

Sources, Inc., No. 16 CV 3566, 2021 WL 2254968, at *5-6 (N.D. Ill. 2021) (allowing the

disclosure of protected health information of non-parties pursuant to a protective order that met

the requirements under HIPAA); Nw. Mem’l Hosp. v. Ashcroft, 362 F. 3d 923, 925 (7th Cir. 2004)

(HIPAA does not create a privilege against production or admission of evidence; it merely creates

a procedure for obtaining protected medical records in litigation). As the Court previously stated,

because Plaintiff is alleging that Craigory Green died due to the widespread customs and practices

of Wexford, she is entitled to a “broad and substantial amount of discovery.” (Doc. 122, p. 3)

(citations omitted). See also Hildreth v. Butler, 960 F. 3d 420 (7th Cir. 2020) (affirming summary

judgment on a Monell claim against Wexford Health Sources, Inc. because the plaintiff did not

offer evidence of medication delays for other incarcerated people). Plaintiff is required to show

“systemic and gross deficiencies” that have impacted others in IDOC custody, and thus, the Court

will not limit discovery to only information pertaining to inmates with liver disease at Menard
                                          Page 8 of 9
Correctional Center or limit the disclosure of information of non-party inmates through the

redaction of all individual identifiers. Hildreth, 960 at 426.

                                            DISPOSITION

       Accordingly, the Motions for Reconsideration are DENIED. (Docs. 127, 128). As

Counsel for the parties appear to have experience in ESI discovery involving inmate medical

claims and records, the Court is confident the parties will use that experience and continue working

together to resolve any ongoing discovery disputes regarding the narrowing of search terms as

necessary.

       The Motion for Deadline of ESI Production is GRANTED. (Doc. 143). The IDOC

Defendants shall begin producing ESI discovery within the next 30 days, on or before August 13,

2021. The IDOC Defendants shall file a notice with the Court by August 11, 2021, if they cannot

comply with this production deadline because of ongoing computer problems.

       In the meantime, the parties will be ordered to participate in a settlement conference with

United States District Judge David Dugan.

       IT IS SO ORDERED.

       DATED: July 14, 2021

                                                        s/Stephen P. McGlynn
                                                       STEPHEN P. MCGLYNN
                                                       United States District Judge




                                            Page 9 of 9
